Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1. 	Claims 1-20 are allowed 
Reasons for Allowance
2. 	The closest art of reference to Michalakis (US 2019/0384291) addressing the improving  of object detection models in autonomous vehicles, Par.[0020]-[0023] by using cameras to detect objects through feature extraction and classification further analyzed by a human for accuracy and perform model corrections to the sub-sampled image frames prior to the object classification Par.[0084]-[0088], which do not expressly teach about the detected events being vehicle related as amended as a “vehicle event that is occurring or has occurred. The combined art to Downs (US 2007/0208497) does not remedy the above described deficiency. 
A subsequent art search and consideration has been conducted without revealing closer anticipative references. Among other arts being identified, is the issued patent US 9,958,280 to Scofield et al., disclosing a vehicular technique using information regarding road traffic and other types of transportation-related information to determine and/or assess alternative inter-modal passenger travel options in a geographic area that supports multiple modes of transportation e.g., access to multiple alternatives for travel from a starting location to a destination location in the geographic area, including to use alternative modes of transportation (Abstract). Though using periodic events affecting the travel, and vehicle category the scope of the application relies on determining various routes for travel and choice of transportation.    
Though close teachings of the prior art may obviate partially the claimed matter, the final scope of the instant claims is not considered fully disclosed for the reasons above specified. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/